Opinion by
Orlady, J.,
The defendant in this appeal was convicted of selling liquor without a license. The facts of the case, the judgment of the court and the assignments of error are substantially the same as in the case of Com. v. this defendant, Joe Diori and Tony Chebocina, ante, p. 353, in whose appeals an opinion is filed herewith, and for the reasons therein given the judgment in this case is affirmed, the record to be remitted to the court below to the end that the defendant appear in the court below at such time as he *358may be there called and that he be by that court committed until he has complied with that part of the sentence which had not been performed at the time this appeal was made a supersedeas.